320 So. 2d 467 (1975)
Norman Peter MANASA, Jr., Appellant,
v.
UNIVERSITY OF MIAMI, Appellee.
No. 74-1689.
District Court of Appeal of Florida, Third District.
September 30, 1975.
Rehearing Denied November 3, 1975.
*468 Norman Peter Nanasa, Jr., in pro per.
Blackwell, Walker, Gray, Powers, Flick & Hoehl and Mark Hicks, Miami, for appellee.
Before PEARSON, HAVERFIELD and NATHAN, JJ.
PER CURIAM.
This is an appeal by Norman Peter Manasa, Jr., plaintiff in the trial court, from an order dismissing with prejudice his complaint against the University of Miami for infringement of a common law copyright to which he claims to be entitled for preparation of a written proposal for one of the University's accredited academic programs. The proposal was prepared for the purpose of obtaining federal funding for the program, and was submitted by Manasa to the University. It was then revised and delivered to a Federal Governmental Agency for funding.
The sole issue is whether the complaint, as amended, presents a cause of action for infringement of a common law copyright. We agree with the trial court that it does not for two reasons. First, it affirmatively appears from the complaint that Manasa prepared the document for the benefit of the University pursuant to his employment by the University as director of the program. Compare Tumey v. Little, 18 Misc. 2d 462, 186 N.Y.S.2d 94 (S.Ct. 1959), involving architectural plans and Williams v. Weisser, 273 Cal. App. 2d 726, 78 Cal. Rptr. 542, 546-547 (2d Div. 1969) involving lectures of a university professor. Second, his submission of the proposal to the University as alleged in the complaint is more than a limited publication and, therefore, not subject to common law copyright. In order to qualify as a limited publication for purposes of a common law copyright, the publication must be directed "... to a definitely selected group and for a limited purpose, and without the right of diffusion, reproduction, distribution or sale." White v. Kimmell, 193 F.2d 744, 746 (9th Cir.1952). Also see Ball, The Law of Copyright and Literary Property, § 60.
We find no error in the trial court's transfer to the county court of Manasa's action for reimbursement of expenses from the University of Miami which is within the jurisdictional limit of that court.
Affirmed.